                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
CHARLES RASHID et al.,                    :
                                          :
            Plaintiffs,                   :   Civ. No. 17-2805 (FLW) (TJB)
                                          :
      v.                                  :
                                          :
GARY M. LANIGAN et al.,                   :   MEMORANDUM OPINION
                                          :
            Defendants.                   :
_________________________________________ :

FREDA L. WOLFSON, U.S.D.J.

       Charles Rashid, Ibn Pasha, and William McCray (collectively, “Plaintiffs”) are

proceeding with various claims concerning limitations on Islamic practice at New Jersey State

Prison under 42 U.S.C. § 1983, the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), and the New Jersey Civil Rights Act (“NJCRA”). (Am. Pet., ECF No. 7.) On

December 8, 2017, defendants, Gary Lanigan (“Lanigan”), Stephen D’Ilio (“D’Ilio”), Andrew P.

Sidamon-Eristoff (“Sidamon-Eristoff”), and Jignasa Desai-McCleary (“Desai-McCleary”)

(collectively, “Defendants”), moved to dismiss the action for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). (ECF No. 13.) On January 16, 2018, Plaintiffs filed a

motion for an extension of their time to file an opposition to the dismissal motion. (ECF No.

14.) Shortly thereafter, the Court granted Plaintiffs’ extension motion and directed Plaintiffs to

file any opposition by February 28, 2018. (See ECF No. 15.)

       The Court never received any opposition papers from Plaintiffs. On July 31, 2018, the

Court issued an Opinion and Order that granted in part and denied in part Defendants’ dismissal

motion. (ECF Nos. 16 & 17.) Specifically, the Court dismissed the § 1983 claims insofar as

they sought damages against Defendants in their official capacities as barred by the Eleventh
Amendment, dismissed the NJCRA claims as against Defendants in their official capacities as

barred by Eleventh Amendment immunity, dismissed certain claims regarding daily Halal meals

insofar as they sought damages against Defendants in their individual capacities, dismissed all

claims regarding Halal feast meals, dismissed all claims against Sidamon-Eristoff and Desai-

McCleary for failure to adequately plead personal involvement, and dismissed a claim

concerning congregational prayer as asserted against Lanigan. (See ECF No. 16.) The Court

permitted all other claims to proceed, including some § 1983 claims seeking injunctive relief and

some claims under the RLUIPA. (Id.)

       Plaintiffs now move for reconsideration of the Opinion and Order resolving the dismissal

motion. (ECF No. 18.) Motions for reconsideration are permitted under Local Civil Rule 7.1(i),

but reconsideration is considered an extraordinary remedy and is granted only sparingly. See

Buzz Bee Toys, Inc. v. Swimways Corp., 20 F. Supp. 3d 483, 515 (D.N.J. 2014); Andreyko v.

Sunrise Senior Living, Inc., 993 F. Supp. 2d 475, 477 (D.N.J. 2014). A party seeking

reconsideration must “set[] forth concisely the matter or controlling decisions which the party

believes the Judge . . . has overlooked.” L. Civ. R. 7.1(i). Motions for reconsideration are not

intended as opportunities to reargue old matters or raise issues that could have been raised

previously. See Andreyko, 993 F. Supp. 2d at 477–78; P. Schoenfeld Asset Mgm’t LLC v.

Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J. 2001). Thus, the movant has the burden of

demonstrating one of three bases for reconsideration: “(1) an intervening change in the

controlling law; (2) the availability of new evidence that was not available when the court

[rendered its original decision]; or (3) the need to correct a clear error of law or fact or to prevent

a manifest injustice.” Max’s Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999).



                                                   2
       Plaintiffs argue that the Court erred in deciding the dismissal motion as unopposed, as

they claim that “Plaintiffs Answer to the Oppositon [sic] was attached to the Motion for

Extension of Time.” (ECF No. 18 at ECF p. 1.) They allege that their “answer” was “clearly

received and overlooked” and urge that their opposition “should be retrieved, read and taken in

to account in the final opinion.” (Id. at ECF pp. 1–2.) In support of this, Plaintiffs contend that

the opposition was “signed and mailed on February 7, 2018, and they attach a short opposition

brief with one signature dated January 29, 2018 and two signatures dated February 7, 2018 and a

certificate of service claiming it was mailed on February 7, 2018. (Id. at ECF pp. 4–9.)

       Plaintiffs’ contention that their opposition was attached to their motion for an extension

of time is clearly flawed: the earliest date on the opposition is January 29, 2018, but the Court

had received the motion for an extension by January 16, 2018. (Compare ECF No. 14 with ECF

No. 18.) Thus, it is clear that the Court did not “receive and overlook[]” opposition papers

included with the extension motion. Nevertheless, even if the Court had somehow overlooked

the opposition now submitted by Plaintiffs, I find that this submission would not have affected

the outcome of the motion.

       Plaintiffs first argue that “State officials sued in their official capacities do not have

Eleventh Amendment immunity when sued for prospective injunctive relief” and that “RLUIPA

permits Plaintiffs to obtain appropriate relief against a government.” 1 (ECF No. 18 at ECF p. 4

(internal quotation marks omitted).) Of course, the Court acknowledged these points in the prior

Opinion and did not dismiss as barred by Eleventh Amendment immunity the § 1983 claims




1
  Plaintiffs’ opposition raises the exact same arguments in opposition to a grant of qualified
immunity. (ECF No. 18 at ECF pp. 6–7.)

                                                  3
insofar as they sought prospective injunctive relief from Defendants in their official capacities or

the RLUIPA claims. 2 (See ECF No. 16 at 10–11.)

       Plaintiffs next contend that, as each Defendant had authority to creating policy within

their respective departments, they have established adequate personal involvement for § 1983

claims. (ECF No. 18 at ECF pp. 5–6.) In the prior Opinion, I found, construing Plaintiffs’ pro

se Amended Complaint liberally, that they had generally pleaded sufficient personal involvement

by Lanigan and D’Ilio for potential supervisory liability. (ECF No. 16 at 13.) I found however,

that Plaintiffs had not pleaded an adequate connection between most claims and the Treasury

Department, where Sidamon-Eristoff and Desai-McClearly were employed, to establish their

personal involvement. (Id.) Furthermore, I found that Plaintiffs had failed to plead adequate

facts in support of their Halal feast-meal claim, the only claim that purportedly involved the

Treasury Department, and dismissed those claims. (Id. at 14.) Thus, Plaintiffs generally were

successful on the issue of showing personal involvement of Defendants as policy makers; to the

extent claims were dismissed, it was not premised on any finding that they were not responsible

for policy within their respective departments. (See id. at 13–14.)

       Finally, Plaintiffs contend that punitive damages can be awarded based on claims of

constitutional violations. (ECF No. 18 at ECF p. 8.) The Court, in fact, agreed with this

position, finding that the propriety of punitive damages was, in this case, a factual question

inappropriate for resolution on a dismissal motion, and declined to dismiss Plaintiffs’ punitive-

damages demand. (ECF No. 16 at 17.)




2
  Indeed, Defendants’ motion only sought dismissal under the Eleventh Amendment of damages
claims against Defendants in their official capacities. (See ECF No. 13-1 at 6–8.) Additionally,
as noted in the Court’s prior Opinion, a RLUIPA claim does not permit recovery of damages.
See Parkell v. Senato, 704 F. App’x 122, 125 (3d Cir. 2017.)

                                                 4
       Accordingly, Plaintiffs have not shown any basis for an award of the “extraordinary

remedy” of reconsideration. See Buzz Bee Toys, 20 F. Supp. 3d at 515. They have not shown

that the Court overlooked an opposition to the dismissal motion that was timely filed. In any

case, even if the Court had considered the opposition Plaintiffs purportedly attempted to file, it

would not have changed the outcome of the prior Opinion and Order, mainly because the Court’s

decisions therein were entirely consistent with the positions argued in the opposition brief.

       For these reasons, Plaintiffs’ motion for reconsideration of the Court’s prior Opinion and

Order, (ECF No.18), is DENIED. An appropriate Order will be entered.




DATED: February 14, 2019                                      /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge




                                                 5
